DETAILED ACTION
Notice to Applicant
The amendment filed 11/10/2021 has been entered. The following has occurred: Claims 1, 14, and 15 have been amended. 
Claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 2/23/2015
Response to Amendment
Claim Objection is maintained. 
35 U.S.C. 112(a) rejection is added in light of the amended claim limitations. 
35 U.S.C. 101 rejection is maintained in light of the amended claim limitations. 
35 U.S.C. 103 rejections are maintained in light of the amended claim limitations. 
Claim Objections
Claims 1-15 are objected to because of the following informalities:  The amended limitation uses gray faded scale fonts that makes the claims almost illegible. The examiner strongly suggests the font to not be faded or gray out.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
1. Claims 1, 14, and 15 recite “train the at least one server with information provided by the one or more learners, resulting in a dynamic update of the Information stored within the at least one server, to improve the accuracy of the one or more learning maps such that the one or more learning maps become more accurate over time.” However, the claim is not supported by the Specification and the Specification does not describe how the step is actually performed. That is, in para. [0091] of the Specification states, “the system 10 is configured to dynamically update various aspects of the information stored within the system. That is, the system 10 is configured to let the participants of the learning network train the system such that learning goals and learning maps become more accurate over time.” The Specification indicates the participant (i.e. various users) can train the system such that the learning goals and learning maps can become more accurate over time. However, the Specification does not indicate the system or platform is training itself with information provided by the users. Further, the Specification does not provide sufficient disclosure on how the claimed invention intended this step of training to be done to achieve the desired result of “improve the accuracy of learning maps such that learning maps become more accurate over time,” therefore, the office is unable to determine if the applicant had possession of the invention. 

Claims 2-13 depend from claim 1 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical 3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1: In the instant case, claims 1-13 are directed to a system (i.e. a machine), claim 14 is directed to a method (i.e. a process), and claim 15 is directed to a server system (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Thus, the eligibility analysis proceeds to Step 2A.1.
Step 2A.1: 
The limitations of independent claim 1, which is representative of independent claims 14 and 15, have been denoted with letters by the Examiner for easy reference. The language of claim 1 recites a judicial exception as explained further below:
(a) receiving educational provider information from educational providers, the educational provider information for each of the educational providers including learning opportunity information associated with at least one learning opportunity; 
(b) receiving learner information from learners, the learner information for each of the learners including location of the learner; 
(c) receiving employer information from employers, the employer information including employment position information; 
 perform a first natural language processing-based (NLP-based) analysis on the educational provider information to obtain a first set of keywords, and cross reference said first set of keywords against a keyword master list to determine the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity; 
(e) perform a second natural language processing-based (NLP-based) analysis on the employer information to obtain a second set of keywords that are referring to the skills required for an employment position; 
(f) generate one or more learning maps for one or more learners by: comparing the second set of keywords that are referring to the skills required for an employment position to the learner information including skills of the learner; based on the comparing, generating skills information including one or more skills that the learner need to obtain to qualify for the employment position;  determining information indicative of one or more educational providers that provide one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position based upon the generated skills information and the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity; 
(g) providing the one or more learning maps to the one or more learners…, wherein the one or more learning maps indicate the skills or learning opportunity information required to qualify for the employment position, the one or more learning maps including the information indicative of the one or more educational providers that provide the one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position; 
(h) train … with information provided by the one or more learners, resulting in a dynamic update of the Information stored …, to improve the accuracy of the one or more learning maps such that the one or more learning maps become more accurate over time.


This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of server with processor and user interface to receive and provide information. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; See Applicant’s Specification (PG-Pub US 20160247413 A1) at least at paragraph [0023], “The computing devices 20 are electronic devices that include one or more hardware data processors that can be used to access one or more servers 31. The computing devices, for example, include laptops 20 a, a personal digital assistant (PDA) 20 b or smartphone, a personal computer 20 c or terminal, a tablet computer 20 d and a game console 20 e.” Paragraph [0025], “The computing devices 20, in some cases, may have dedicated software installed therein to participate in the learning network. Alternatively, the learners 14 may access the learning network sing a web-browser application through a web interface on the devices 20 a-20 e.” Paragraphs [0031]-[0032], “The system 10 in this embodiment includes servers 32. Each of the servers 32 may include one or more hardware processors configured to provide the learning network as described herein. For example, the servers 32 may include hardware computer processors such as processors produced by Intel Inc. or AMD Inc. The servers 32 are configured to send information (e.g. electronic files such as web pages) to be displayed on one or more computing devices 20 in association with the learning network. In some embodiments, a server 32 may be a computing device 20 (e.g. a laptop or personal computer).” These are all generic computer components (processor and user interface) performing the generic functions of computing devices) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).

Step 2B: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using a generic computer component. Each of these functions (e.g., receive, analyze, and provide information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). The claim as a whole merely describes how to generally “apply” the concept for providing educational information. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-13 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Specifically, claim 2 merely recites additional abstract step of generating a learning goal; claim 3 describes additional information of the learning goal is based on information received from the learner, employer, and educational provider; claim 4 merely provided additional information for the learner information (data); claims 5 and 6 merely describes additional information of generating the learning map based on a learning goal; claims 7 and 8 merely describes additional information for recommending learning opportunity; claims 9-11 merely describes additional information for equivalency; claims 12 and 13 merely describes additional information regarding demand. The dependent claims merely provides additional information and do not change the abstract idea of the independent claims. The dependent claims do not include additional elements that could be considered to be significantly more or meaningful to transform the abstract idea of the independent claims.  
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (US 20040219493 A1) in view of Menon et al. (US 20150127567 A1), hereinafter “Menon.”
Regarding claim 1, Philips discloses an educational information system (Abstract, "A system and method for providing a user with information to enhance the user's learning and development."), the system comprising:
(a) at least one server (Para. [0009], [0060] and Fig. 1, server means 6);
(b) a plurality of computers in data communication with the at least one server, the computers being usable by educational providers, learners, employers and accreditors to connect to the server (Para. [0060]-[0061] and Fig. 1, discloses processing devices 3, 5, and 7; server means 6; communication network 8; PC 4 and 21; Para. [0241] discloses on-line education provider and learners; Para. [0004]-[0006], [0238], [0241], [0256]-[0263] learner; Para. [0049], [0097], [0099], [0130] discloses employer; Para. [0048], [0072], [0088], [0125], [0143] discloses an educational institutions which can be both education provider and accreditors as described in paragraph [0028] of the Specification, "employers may also be acting as accreditors or educational providers.");
(c) wherein the server is configured to (Fig. 1, server means 6):
(i) receive educational provider information from the educational providers, the educational provider information for each of the educational providers including learning opportunity information associated with at least one learning opportunity (Para. [0143], "there is also provided links to educational institutions that conduct the required courses in order to qualify for the occupation (where specific provider, course information, entry requirements, location, pathway options and specialist courses are provided) and lists or provides links to employers within the locality and region of the user giving information about each business, induction materials, work experience details, job offers and contact details as shown in screen 100 in FIG. 11." This discloses receiving educational provider (i.e. educational institutions) with learning opportunity information (i.e. course information));
(ii) receive learner information from the learners, the learner information for each of the learners including, skills. location of the learner (Para. [0016], "The personal profile may be entered and stored in a user profile database and include information on said user, such as biographical information, academic information, personal interests, etc." discloses database receiving user (i.e. learner) information. The user information would include the location of the users as it is indicated in paragraphs [0064], [0068], and [0158] "groupings of individuals were the groupings are dependent on geography." In addition to ;
(iii) receive employer information from the employers, the employer information including employment position information (Para. [0130] discloses employer information. In addition, Fig. 8 and Para. [0143] discloses job profile (i.e. employment position information) and provides links to employers (i.e. employer information));
 (iv) perform a first natural language processing-based (NLP-based) analysis on the educational provider information to obtain a first set of keywords, and cross reference said first set of keywords against a keyword master list to determine the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity (Claim 35 and paragraph [0085], “a personalised on-line website 15 developed specifically for a particular user and includes access to a number of modules including a performance manager module 16, a career manager module 18, a learning manager and learning tool box module 20, a personal profile module and database 22 and a matching agent module (or career match module) 72. Each of the modules 16, 18, 20, 22 and 24 may be stored at server 6. Links 25 to each of the modules 16, 18, 20 and 22 is also available. Linked to the personalised on-line website 15 is an interface, more particularly a desk top management interface 26 which has at its core a software program known as a desk top mentor or guru (DTG) or a knowledge application manager (KAM) 28. The KAM 28 and desk top toolset integrate with the on-line website 15 to maintain a database of information off-line for individual user learning and career planning referral and reference. The software module 28 links to the various databases and other modules within the system and searches, extracts and processes relevant information for the user. The software module 28 has the ability to intelligently interact with a website and the number of databases to install its specific software module links to the various database and other modules within the system to searches, extracts, and processes relevant information for the user. Specifically, in paragraph [0195] disclosing the linked to modules within the system specifically seeks and identifies on-line and off-line training opportunities (i.e. learning opportunity) for individual (i.e. learner) by using a search engine based on keywords extracted from data input to the databases and modules. The search engine based on keyword searched, extracted, and processed to be presented to the user is consistent to the description of natural language processing-based analysis or keyword extraction algorithm in the application specification paragraphs [0042]: “For example, a natural language analysis may be performed to the description of the learning opportunity to obtain non-trivial keywords from the description. These keywords may then be cross referenced against a master list of keywords to determine the keywords that are referring to the skills and knowledge being offered by the learning opportunity.” [0047]: “The learning opportunity profile 80 also includes skills 94 that will be provided through the learning opportunity. The skills 94, as noted above, may be provided by the educational provider or extracted from the description of the learning opportunity through keyword analysis.” [0065] “The employment position profile 100 also includes skills required 120 indicative of one or more skills or accreditations required or recommended for the position. The information about the skills required may be provided by the employer, extracted from a description associated with the position, or a combination of both. If the skills required are extracted from the description, a keyword extraction algorithm similar to the algorithm described above for extracting skills being offered by the learning opportunity may be employed.” Knowledge application manager KAM is interpreted to perform the function of the natural language processing-based analysis software. Also in paragraph [0099], “performance manager module 16 assists the user to develop a personal mission statement and aligns this with their job description. It also assists the user to undertake induction processes, performance identifies professional training and development opportunities, builds employability via the user's skill bank, to be hereinafter described and develops a competency based resumé aligned with suitable career pathways, it provides a link between education and work enabling the user to manage their own performance to meet specific job relevant key performance criteria.” Specifically in paragraphs [0195]-[0199] disclosing the specific course identification for providing course that includes keywords such as “Microsoft Office®” required of skills and knowledge that is required of scores of 95.5 in Chemistry, and provide links to training required keywords of “Cyto-Publishers Network.”)
(v) perform a second natural language processing-based (NLP-based) analysis on the employer information to obtain a second set of keywords that are referring to the skills required for an employment position (Claim 35 and paragraph [0085], “a personalised on-line website 15 developed specifically for a particular user and includes access to a number of modules including a performance manager module 16, a career manager module 18, a learning manager and learning tool box module 20, a personal profile module and database 22 and a matching agent module (or career match module) 72. Each of the modules 16, 18, 20, 22 and 24 may be stored at server 6. Links 25 to each of the modules 16, 18, 20 and 22 is also available. Linked to the personalised on-line website 15 is an interface, more particularly a desk top management interface 26 which has at its core a software program known as a desk top mentor or guru (DTG) or a knowledge application manager (KAM) 28. The KAM 28 and desk top toolset integrate with the on-line website 15 to maintain a database of information off-line for individual user learning and career planning referral and reference. The software module 28 links to the various databases and other modules within the system and searches, extracts and processes relevant information for the user. The software module 28 has the ability to intelligently interact with a website and the number of databases to install its specific information and resource tools upon the users desk top PC 4 relevant to the needs of that particular individual.” Which software module links to the various database and other modules within the system to searches, extracts, and processes relevant search engine based on keywords extracted from data input to the databases and modules. The search engine based on keyword searched, extracted, and processed to be presented to the user is consistent to the description of natural language processing based analysis or keyword extraction algorithm in the application specification paragraphs [0042]: “For example, a natural language analysis may be performed to the description of the learning opportunity to obtain non-trivial keywords from the description. These keywords may then be cross referenced against a master list of keywords to determine the keywords that are referring to the skills and knowledge being offered by the learning opportunity.” [0047]: “The learning opportunity profile 80 also includes skills 94 that will be provided through the learning opportunity. The skills 94, as noted above, may be provided by the educational provider or extracted from the description of the learning opportunity through keyword analysis.” [0065] “The employment position profile 100 also includes skills required 120 indicative of one or more skills or accreditations required or recommended for the position. The information about the skills required may be provided by the employer, extracted from a description associated with the position, or a combination of both. If the skills required are extracted from the description, a keyword extraction algorithm similar to the algorithm described above for extracting skills being offered by the learning opportunity may be employed.” Also in para. [0130] disclosing the career manager module allows the user to gain a complete understanding of the occupation within the job market and easily identify the educational and training requirements for the chosen occupation. Job market information provides employer information including skill demand (i.e. skilled required for an employment position). “Auto respondents send users up-to-date information pertinent to the specific employer. Thus the processing means 10 on server 6 undertakes a search of other websites to match employer information and profiles to the personal profile of the user and store 
(The following limitations are rejected altogether)
(vi) generate one or more learning maps for one or more learners by:
	comparing the second set of keywords that are referring to the skills required for an employment position to the learner information including skills of the learner; 
	based on the comparing, generating skills information including one or more skills that the learner need to obtain to qualify for the employment position; 
	determining information indicative of one or more educational providers that provide one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position based upon the generated skills information and the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity  (Fig. 2, desktop management interface; Figs. 21-23 illustrates screens of user interface accessible via a computer screen of a computer; Para. [0085], [0226] further disclose the desktop management interface. Abstract, Para. [0009]-[0011], [0061], [0063], disclosing provide, to a user via a user interface accessible via at least one of the plurality of computers, an integrated learning network (i.e. communications network). Abstract, Para. [0009], [0011], [0020]-[0021], [0026]-[0027], [0032]-[0033] discloses a communication network as platform for providing users, employers, and institution to enhance user’s learning and development. Para. [0011]-[0019] disclose tracking the user’s development learning and career goal (i.e. learning map) based on user personal profile (i.e. learner information for the user), which includes information on said user, such as biographical information, academic information (which is education provider information, see Fig. 10 for illustration), personal interests, etc. Further in Para. [0130], [0136], [0164], and Fig. 7 disclose employer information and career match in 
(vii) providing the one or more learning maps to the one or more learners via user interfaces accessible via at least one of the plurality of computers, wherein the one or more learning maps indicate the skills or learning opportunity information required to qualify for the employment position, the one or more learning maps including the information indicative of the one or more educational providers that provide the one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position (Fig. 2, desktop management interface; Figs. 21-23 illustrates screens of user interface accessible via a computer screen of a computer; Para. [0085], [0226] further disclose the desktop management interface. Abstract, Para. [0009]-[0011], [0061], [0063], disclosing provide, to a user via a user interface accessible via at least one of the plurality of computers, an integrated learning network (i.e. communications network). Abstract, Para. [0009], [0011], [0020]-[0021], [0026]-[0027], [0032]-[0033] discloses a communication network as platform for providing users, employers, and institution to enhance user’s learning and development. Para. [0011]-[0019] disclose tracking the user’s development learning and career goal (i.e. learning map) based on user personal profile (i.e. learner information for the user), which includes information on said user, such as 
While, Philips discloses a knowledge application manager and desktop toolset of a software module that searches, extracts, and processes relevant information from various databases of information to extract and determine keywords that are referring to skills and knowledge being offered by the at least one learning opportunity and keywords that are referring to the skills required for an employment position. The knowledge application manager software may be a natural language processing-based analysis software, however, Philips does not explicitly disclose or refer it to be a natural language processing based analysis and training server with information provided by the learner. 
Specifically, Philips does not explicitly teach (italic emphasis):
(iv) perform a first natural language processing-based (NLP-based) analysis on the educational provider information to obtain a first set of keywords, and cross reference said first set of keywords against a keyword master list to determine the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity;
natural language processing-based (NLP-based) analysis on the employer information to obtain a second set of keywords that are referring to the skills required for an employment position; 
(vi) generate one or more learning maps for one or more learners by:
	comparing the second set of keywords that are referring to the skills required for an employment position to the learner information including skills of the learner; 
	based on the comparing, generating skills information including one or more skills that the learner need to obtain to qualify for the employment position; 
	determining information indicative of one or more educational providers that provide one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position based upon the generated skills information and the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity; 
(viii) train the at least one server with information provided by the one or more learners, resulting in a dynamic update of the Information stored within the at least one server, to improve the accuracy of the one or more learning maps such that the one or more learning maps become more accurate over time.
Nonetheless, Menon in the field of data mining including processing natural language text and machine learning to infer competencies of candidates for employment, which specifically teaches the use of natural language processing-based analysis with skills offered and skill required from job description and machine learning algorithms for data extraction. 
Specifically, Menon teaches (italic emphasis):
(The following limitations are rejected altogether)
(iv) perform a first natural language processing-based (NLP-based) analysis on the educational provider information to obtain a first set of keywords, and cross reference said first set of keywords 
(v) perform a second natural language processing-based (NLP-based) analysis on the employer information to obtain a second set of keywords that are referring to the skills required for an employment position; 
(vi) generate one or more learning maps for one or more learners by:
	comparing the second set of keywords that are referring to the skills required for an employment position to the learner information including skills of the learner; 
	based on the comparing, generating skills information including one or more skills that the learner need to obtain to qualify for the employment position; 
	determining information indicative of one or more educational providers that provide one or more learning opportunities offering the skills that the one or more learners need to obtain to qualify for the employment position based upon the generated skills information and the keywords that are referring to the skills and knowledge being offered by the at least one learning opportunity (Para. [0027]-[0031] disclosing the extracting of skill terms from job description, skills offered by a person, and skills taught by a course. The extracted information using algorithms enables the system to automate the comparison between documents. “For example, by extracting the information in a résumé and a job description one can determine the relevance of a résumé to the job. Similarly, by extracting information in a course description one can compare the competencies required by a job with one course or a set of courses. Finally, extracting information from jobs helps the system to understand common skills across occupations.” “extract skills from a job description automatically use a curated dictionary of skills to guide the extraction and have limitations. Curating a valid dictionary of skills is expensive and limiting. For example, as the market requires new skills, the dictionary needs to be constantly updated in order to stay relevant. Such approaches do not consider context and can therefore extract inappropriate skills 
(viii) train the at least one server with information provided by the one or more learners, resulting in a dynamic update of the Information stored within the at least one server, to improve the accuracy of the one or more learning maps such that the one or more learning maps become more accurate over time (Para. [0046] and Fig. 4, “FIG. 4 depicts two of the databases, system inputs (such as résumés 401 and job descriptions 403), processing steps (such as competency extraction 404 using automated processing such as machine learning and/or human manipulation of data), and normalized outputs stored in the databases.” Menon teaches the system inputting candidate résumés (i.e. information provided by the one or more learners) into databases (i.e. servers) using automated processing such as machine learning, which is representation of train the at least one server with information provided by the one or more learners, resulting in a dynamic update of the Information stored within the at least one server. In para. [0078] teaches the data acquisition layer for acquiring documents containing competency information including candidate resume, which is receiving and updating information provided by the one or more learners. In para. [0079] teaching a data extraction layer using variety of techniques such as machine learning algorithms to automated extraction and training the algorithms to output information. In para. [0046]-[0050], [0109]-[0114] and Fig. 8 teach the use of machine learning and natural language processing to normalize competenices data serves as the linkage between the three systems of employers, job seekers (i.e. learner), and educational providers, which is using the machine learning algorithm to improve the accuracy of the one or more learning maps such that the one or more learning maps become more accurate over time). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the use of automated process such as machine learning algorithms and natural language processing-based analysis for keyword extraction relating to skills offered by learning opportunity and skills required from job description of employment to identify the skill/education gap as taught by Menon with the education information system of Philips for the advantage of effectively compare candidates skillsets to open job position with skills demands and identifying shortcoming of 
Regarding claims 14 and 15, for the sake of brevity by having to repeat the rejection of claim 1, the Examiner refers and incorporates the rejection that has been provided for claim 1 for the rejection to be applied to claims 14 and 15. 
Regarding claim 2, the combination of Philips and Menon make obvious of the system of claim 1. Philips further discloses wherein the server is further configured to generate information indicative of a learning goal indicating what a learner hopes to achieve through education (Para. [0086]-[0094] describing the system to be a desktop presence of all key customised information required for the learning, career and performance needs of the user or individual. When a user live-updates the program, data is collected as the on-line search engines seek out relevant information pertinent to the users needs and wants. Which is indication of the system is for identifying and providing relevant information to the users (learners) needs and wants in particular for career. In Fig. 10 and Para. [0145], [0193], [0213]-[0215] discloses generating a learning goal, wherein “a user may identify the occupation “occupational therapist” and hence if they select this as their chosen occupation in the career match module 72 then the learning goals manager or module 160 will know that they need an enter score of approximately 93.5 to enter the specific university program.” In this example, the learner hopes/wants to be an occupational therapist as particular of their learning goal in achieving through education. Para. [0208], “resumé builder module 130 is used to educate the user to develop and maintain a relevant resumé that is competency based and that is targeted toward the specific occupation the user wishes to enter” is example of generate information indicative of a learning goal indicating what a learner hopes to achieve through education).
Regarding claims 3, 4, and 5, the combination of Philips and Menon make obvious of the system of claim 2. Philips further discloses:
wherein the learning goal is generated based upon information received from at least one of the learner, employer, and the educational provider (Para. [0215] learning goal is generated by the learning goals manager or module based on the user’s selection of occupation (i.e. learning goal)). 
(for claim 4) wherein the learner information from at least one of the learners include one of the learning goals selected by the learner (Para. [0215], “a user may identify the occupation “occupational therapist” and hence if they select this as their chosen occupation in the career match module 72 then the learning goals manager or module 160 will know that they need an enter score of approximately 93.5 to enter the specific university program.” The user (i.e. learner) identify the occupation “Occupational therapist” which is the learning goal selected).
(for claim 5) wherein the server is further configured to generate at least one learning map based upon a learning goal, the learning map being indicative of one or more learning opportunities necessary to qualify for the learning goal (Para. [0213]-[0221], “The learning goals module 160 assists the individual to organise their learning program using the following steps: 1. organise the specific subjects to be undertaken 2. identify the approximate scores needed in each subject 3. assist the user to organise the assessment tasks in each subject, and 4. assist the user to approximate the score needed in each assessment task to achieve the subject level and overall target grade.” Which discloses organizing a learning program (i.e. generating a learning map) of specific subjects (i.e. learning opportunities) to be undertaken).
Regarding claims 6 and 7, the combination of Philips and Menon make obvious of the system of claim 4. Philips further discloses:
(for claim 6) wherein the server is further configured to generate a personalized learning map for at least one of the learners based upon the learner information received from the learner and a learning goal selected by the learner, the personalized learning map being indicative of one or more learning opportunities necessary for the learner to qualify for the learning goal (Para. [0213] - [0226] discloses a Learning Goals Module, organizing (i.e. generating) a personalize learning map with specific learning opportunities necessary for the learner to qualify for the learning goal; “The learning goals module 160 assists the individual to organise their learning program using the following steps: 1. organise the specific subjects to be undertaken 2. identify the approximate scores needed in each subject”. Specifically, para. [0226] discloses the learning map for the learner is based upon the learner information, “module 164 provides students with specific strategies and coaching to improve their learning and study skills. Information from the personal profile database is used and linked to the study program of the individual whereby relevant coaching and learning advice is delivered via the on-line learning programs through the KAM or software module 28 in the desk top management interface 26.”).
(for claim 7) wherein the server is further configured to recommend at least one learning opportunity based upon the learning goal selected by the learner (Para. [0213]-[0221] discloses the learning goals module assists the individual to organize their learning program with further step of organizing the specific subjects to be undertaken in order to achieve the learning goal selected by the learner. The system module organizing the specific subjects based on learning goal is equivalent of recommending a specific learning opportunity based upon the learning goal. Further in para. [0197] discloses relevant course identification. “The training manager would recommend that the user consider a course in, for example, Microsoft Office® (registered trade mark of Microsoft Corp) where it is recognised that targets in the performance manager were not met.”). 
Regarding claim 8, the combination of Philips and Menon make obvious of the system of claim 7. Philips further discloses wherein the server is further configured to recommend at least one learning opportunity based upon a geographical location associated with the learner and the learning opportunities (Para. [0213]-[0221] discloses the learning goals module assists the individual with organizing the specific subjects to be undertaken. Para. [0197] discloses recommending specific course . 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (US 20040219493 A1) in view of Menon et al. (US 20150127567 A1), hereinafter “Menon,” and further in view of Parija et al. (US 20050106549 A1), hereinafter, “Parija.”
Regarding claims 12-13, the combination of Philips and Menon make obvious of the system of claim 1.
While, Philips discloses the particular demand to be skill demand based on job market data. The only difference between Philips and the claimed invention is that Philips does not specifically disclose the particular demand information is related to the learning opportunity within a defined distance of a user.
Specifically, Phillips does not explicitly teach:
Parija, which is directed to a system and method for optimization of class scheduling under demand uncertainty, further teaches:
(Claim 12) where the server is configured to determine demand information indicative of a demand for at least one learning opportunity based upon the learner information (Parija, para. [0004] - [0005] and [0115] discloses determining class demand for a robust class schedule and maximize expected profit/revenue. The variables used to describe the logical decision of scheduling class is based on week, location city, class room, and/or instructor. Location city is based on the learner information).
wherein the demand information includes a geographical location associated with the demand (Parija, para. [0115] discloses determining class demand based on week, location city, class room, and/or instructor).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine the determining demand information based on location and/or learner information as taught by Parijia with the education information system of Philips/Menon for the advantage of maximizing school revenue/profit and reducing the chances of class cancellation (Parija, Para. [0005]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Philips (US 20040219493 A1) in view of Menon et al. (US 20150127567 A1), hereinafter “Menon,” and further in view of Turner (US 8,764,454 B1).
Regarding claims 9-11, the combination of Philips and Menon make obvious of the system of claim 1. Philips discloses an education information system and method for providing a user with information to enhance the user's learning and development, comprising: a server; a plurality of computers in a data communication; wherein the server is configured to: receive educational provider information, receive learner information, receive employer information, receive accreditation information, and provide an integrated learning network. The only difference between the combination and the claimed invention is that the combination discloses the system server or module provides one or more learning opportunities for a specific learning goal but does not specifically disclose equivalency information regarding at least two of the learning opportunities (i.e. classes).
Specifically, the combination does not explicitly disclose:
(for claim 9, dependent of claim 1) wherein the server is configured to provide equivalency information about at least two of the learning opportunities.
wherein the server is configured to determine the equivalency information based upon the learning opportunity information associated with the learning opportunities.
(for claim 11, dependent of claim 9) wherein the equivalency information is received from at least one of the educational provider, learner, employer or accreditor.
However, Turner, which is directed to a system and method for computer-optimizing academic credential structure, model and processes, does teach:
wherein the server is configured to provide equivalency information about at least two of the learning opportunities (Turner, Fig. 7 Server 300 and Col 4. Ln 31-53, focus credential server; Col. 1 Ln. 65 – Col. 2 Ln. 12 discloses transferable courses cover fundamentally the same content as the institution’s comparable courses, i.e., the transferred courses are “course equivalents” to the institution’s courses; Additionally, Col. 15 Ln 40 – 61, “The student can in some cases use "course equivalents", typically courses taken at other institutions which provide the same basic knowledge as the required course, or can complete tests, or "portfolios" demonstrating knowledge based typically on on-the-job experiential learning, or other evidence, to prove that the student has learned equivalent knowledge to the required course.” Further discloses the equivalency information between two courses (i.e. learning opportunities)).
wherein the server is configured to determine the equivalency information based upon the learning opportunity information associated with the learning opportunities (Turner, Col. 17 Ln. 50 – Col. 18 Ln. 16 and Col. 19 Ln. 17-34, determine course equivalency based on similar course descriptions and subjects covered by the course, or the student must test out of the course by showing mastery of the standard course content required for the institution’s credential. “In order for other content from courses with different names to be used toward any traditional credential, they typically must be course equivalents to the specified courses, with similar course descriptions and subjects covered by the 
wherein the equivalency information is received from at least one of the educational provider, learner, employer or accreditor (Turner, Col. 18 Ln. 59 – Col. 19 Ln. 16, “Some institutions grant credit for demonstrated prior non-collegiate college-level learning, typically experiential learning based on the student's on the job learning. Often the student must put together detailed information, termed the student's portfolio, as part of the “prior learning assessment” process, in order to demonstrate that what the student learned through non-collegiate methods before enrolling at the institution was at the college level, typically through on-the-job “experiential” learning. The amount thereby learned that is documented through the portfolio process is then matched to a corresponding standard college course “equivalent.” Credit can then be granted at the new institution, which the student is attending, for this prior college-level learning.” Course equivalent is received and based on institution assessment).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine providing, determining, and receiving equivalency information as taught by Turner with the education information system of Philips and Menon to have the advantage of taking different classes that fundamentally covers the same content/skill set and still be able to receive academic credentials for the knowledge learned (Turner, Col. 1 Ln. 65 – Col. 2 Ln. 27).
Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Philips and Menon to include, as disclosed in Turner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered, however is found to be unpersuasive.
In regarding to remarks on page 11, the Applicant asserts:
“As explained in the in paragraph 92 of the description as published: 
the system 10 is configured to dynamically update various aspects of the information stored within the system. That is, the system 10 is configured to let the participants of the learning network train the system such that learning goals and learning maps become more accurate over time. 
As explained in the description, the system can be trained with information provided by users to improve the accuracy of the learning maps. As a result of the training, the system can dynamically update various aspects of the information stored therein, including dynamically updating the "keyword master list", to generate more improved learning maps such that the learning maps become more accurate over time. The Applicant respectfully submits that these machine training steps cannot be performed in the mind of a user as explained below in the current framework for evaluating subject matter eligibility under 35 U.S.C. 101.”
	The Examiner respectfully disagrees. As indicated in paragraph [0092] of the Specification, “the system 10 is configured to let the participants of the learning network train the system such that 
	In regarding to remarks on pages 13-16 regarding to the use of “natural language processing-based analysis” and “training the server”, to be a technical solution to particular technological problems (i.e. improvement). 
	The Examiner respectfully disagrees. In reference to the Applicant’s Specification in paragraph [0042], “a natural language analysis may be performed to the description” and paragraph [0092], “the system 10 is configured to let the participants of the learning network train the system such that learning goals and learning maps become more accurate over time.” The Specification does not show the steps are specifically tied to a computer process but rather steps that are performable by a human such as analyzing description of keywords and training by updating information. 
Even if the steps are steps performed by the computer system, the steps are mere instructions to apply an exception.  See MPEP 2106.05 (f) Mere Instructions To Apply An Exception (Insert below for easy reference):
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer 
Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim 
After careful consideration and review of the Applicant’s specification, the use of “natural language processing-based analysis” and “training the server” are merely “applied” as instructions to implement the abstract idea. There is no description on how “natural language processing-based analysis” and “training the server” are performed as an improvement rather than just to be applied for desired result. 
In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions in the technical field of providing educational information due to the benefits that computing devices provided, i.e. faster, more efficient, and etc..  The courts further stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. Ct. at 2357; see also OIP Techs., 788 F.3d at 1362. For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”

(Page 10)
 
“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”
 
(Pages 16 – 17)
 
“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”
 
(Page 18)
 
As a result, the Examiner asserts that, in light of the applicant’s specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 providing educational information and merely utilizing generic computing devices. 

35 U.S.C. 103 Rejections
Applicant’s arguments are fully considered, however, is found to be unpersuasive. 
Applicant asserts Philips, Menon, Parija, and Turner do not teach the amended limitation of “train the at least one server with information provided by the one or more learners, resulting in a dynamic update of the Information stored within the at least one server, to improve the accuracy of the one or more learning maps such that the one or more learning maps become more accurate over time.”
The Examiner respectfully disagrees. Menon, in at least paragraphs [0046], [0078]-[0079] and Fig. 4 teaching the use of machine learning to train algorithms to collect and extract information from candidate résumés to be stored in the databases of the servers, which is representation of training the at least one server with information provided by the one or more learners, resulting in a dynamic update of the Information stored within the at least one server. Further in paragraphs [0046]-[0050], [0109]-[0114] and Fig. 8 teaching the use of machine learning and natural language processing algorithms are for normalizing competenices data serves as the linkage between the employers, job seekers/learners, and educational providers to validate the competencies in identifying the right candidate for employers or vise versa, which is improving the accuracy of the learning maps with updated information provided. 
Therefore, the 103 rejection is maintained.

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Shaver (US 7805107 B2) is directed to a system and method for determining student demand for academic courses during a variety of time periods and a method of scheduling the student demand for academic courses.
Taher (US 20140272830 A1) is directed to a system and method for professional education through a business system of cooperating participants and other educational service providers, organized in order to effect incentive-based individual learning: namely, to engage the user as a learner by way of offering participation incentives.
Jarrett et al. (US 20160196534 A1) is directed to a training, tracking, and placement system determines a competence score for a job seeker with respect to a skill set and matches the job seeker with recruiters and/or employers based on the competence score.
Melia (WO 2016049708 A1) is directed to a method of tracking and validating a learner's career.
Lettrick (US 20130273517 A1) is directed to an integration system is provided for finding, enabling, and documenting completion of practice-based, real world experiences.
Luca (US 20140188574 A1) is directed to a system for objective assessment of learning outcomes comprising a data repository comprising at least a hierarchical arrangement of a plurality of learning goals, a report generator coupled to the data repository, an 
F. Jaryani, S. Ibrahim, R. Daruis, S. Sahibudin and S. S. Nasab, "E-portfolio as a tool to support technical students to find appropriate job opportunity," 2011 3rd International Conference on Computer Research and Development, 2011, pp. 191-194, doi: 10.1109/ICCRD.2011.5764112.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.